Case 3:19-cv-01226-L-AHG Document 25-4 Filed 12/27/19 PageID.4975 Page 1 of 42



  1   XAVIER BECERRA
      Attorney General of California
  2   STEPAN A. HAYTAYAN
      Supervising Deputy Attorney General
  3   JENNIFER E. ROSENBERG
      Deputy Attorney General
  4   State Bar No. 275496
       300 South Spring Street, Suite 1702
  5    Los Angeles, CA 90013
       Telephone: (213) 269-6617
  6    Fax: (916) 731-2124
       E-mail: Jennifer.Rosenberg@doj.ca.gov
  7   Attorneys for Defendants Xavier Becerra, in
      his official capacity as Attorney General of
  8   the State of California, and Brent E. Orick,
      in his official capacity as Acting Director of
  9   the Department of Justice Bureau of
      Firearms
 10
                         IN THE UNITED STATES DISTRICT COURT
 11
                     FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 12
 13
 14
 15   MATTHEW JONES; et al.,                          3:19-cv-01226-L-AHG
 16                                     Plaintiffs,
 17                 v.                                DECLARATION OF JENNIFER E.
                                                      ROSENBERG IN SUPPORT OF
 18                                                   DEFENDANTS’ OPPOSITION TO
      XAVIER BECERRA, in his official                 PLAINTIFFS’ MOTION FOR
 19   capacity as Attorney General of the             PRELIMINARY INJUNCTION
      State of California, et al.,
 20                                                   (Part 3 of 3)
                                      Defendants.
 21                                                   Judge:        Hon. M. James Lorenz and
                                                                    Magistrate Judge Barbara
 22                                                                 Lynn Major
                                                      Action
 23                                                   Filed:        July 1, 2019
 24                                                   Second Amended Complaint
                                                      Filed and
 25                                                   Served:   November 8, 2019
 26                                                   No hearing set for this motion pursuant
                                                      to Dkt. 23.
 27
 28

      Rosenberg Decl. in Support of Defs.’ Opp. to Pls.’ Mtn. for Prelim. Inj. (3:19-cv-01226-L-AHG)
Case 3:19-cv-01226-L-AHG Document 25-4 Filed 12/27/19 PageID.4976 Page 2 of 42




                         EXHIBIT 13




                                    Ex. 13
                                   Page 197
0121321405Case 3:19-cv-01226-L-AHG                6789ÿ 88ÿ25-4
                                                 Document    8ÿ7Filed
                                                                       ÿ12/27/19
                                                                               ÿ 7ÿ7ÿPageID.4977
                                                                                              ÿ 7ÿ78 Page 3 of 42



 ÿÿ ÿ ¡¢ÿ £¡¤
¥¦§¢ÿ¨§§ÿ©ªª«¬­®§ÿ¯¦ÿ°°±¯¯¬­®ÿª¯¦ÿ²«¦­
³F´ÿGFHFOGPNÿLGJµÿ¶OGEOGTÿHNJ´HÿOÿPNIQQIK·ÿGIHFÿIKÿS¸¹QIPÿµOHHÿHNJJMIK·HºOKTÿTF¹¸K»HÿOÿSJS¸QOG
PQOIµÿMNOMÿMNF¼ÿNOEFK½MÿIKPGFOHFT¾
 ÿ 




                                                        ()*+,-ÿ/0ÿ12*34516
 789:;<=>ÿ@;:ABÿCÿEFGHIJKÿJLÿMNIHÿOGMIPQFÿRGHMÿOSSFOGFTÿIKÿMNFÿUVWÿYZ[\]\Wÿ^_`\Wa
 bcdWÿZVcÿeÿ̀ecc\fÿVgÿ_ghÿijcÿkl\ZÿeZmÿkl\f\ÿcl\ÿZ\ncÿ̀eWWÿWlVVc_Z[ÿk_]]ÿleoo\Zpÿbcÿ̀_[lcÿceq\ÿo]er\ÿecÿeZVcl\fÿWlVoo_Z[ÿ̀e]]hÿVfÿrV]]\[\
 re`ojWhÿVfÿWjijfieZÿVsr\ÿij_]m_Z[hÿeZmÿofViei]tÿZVcÿ]VZ[ÿgfV`ÿZVkaÿu\chÿeWÿcl\W\ÿm_Wcjfi_Z[ÿ_Zr_m\ZcWÿq\\oÿeoo\ef_Z[ÿ_Zÿcl\ÿl\em]_Z\Wh
 vef_VjWÿrV``\ZcecVfWÿlev\ÿef[j\mÿclecÿ̀eWWÿWlVVc_Z[Wÿef\ÿZVcÿVZÿcl\ÿf_W\a
 ^lecÿ̀etÿi\ÿcfj\ÿ_gÿtVjÿ]VVqÿecÿe]]ÿ̀eWWÿWlVVc_Z[Whÿ_Zr]jm_Z[ÿ[eZ[ÿq_]]_Z[WÿeZmÿ_ZwlV`\ÿv_V]\Zr\ÿWc\``_Z[ÿgfV`ÿmV`\Wc_rÿeijW\aÿxjcÿZ\k
 f\W\efrlÿgfV`ÿcl\ÿyefvefmÿzrlVV]ÿVgÿ{ji]_rÿy\e]clÿm\`VZWcfec\Wÿclecÿ̀eWWÿWlVVc_Z[Wÿ_Zÿoji]_rÿlev\ÿi\rV`\ÿgefÿ̀Vf\ÿgf\|j\Zcaÿ^l\
 yefvefmÿ}Zm_Z[Wÿef\ÿe]WVÿrVffViVfec\mÿitÿeÿW\oefec\ÿf\oVfcÿ_WWj\mÿf\r\Zc]tÿitÿcl\ÿ~xba
 Ygc\fÿeÿl\ev_]tÿef`\mÿtVjZ[ÿ̀eZÿ[jZZ\mÿmVkZÿÿo\Vo]\ÿeZmÿkVjZm\mÿ
 Vcl\fWÿecÿeÿ̀Vv_\ÿcl\ec\fÿ_ZÿYjfVfehÿV]VfemVhÿ_Zÿj]tÿhÿ̀tÿrV]]\e[j\W
 ecÿJMNFGÿJKFHÿeZmÿbÿi\[eZÿ\ne`_Z_Z[ÿlVkÿVgc\Zÿ̀eWWÿWlVVc_Z[Wÿ_Zÿoji]_r
 o]er\WÿVrrjff\maÿ~_Zm_Z[ÿZVÿf\]_ei]\ÿeZWk\fhÿk\ÿW\cÿeiVjcÿ[ecl\f_Z[ÿclf\\       ¿ÀÁÿÃÄÅÿÆÇÈÇÿÉÊÿËÁÇÌÍÎÿÉÆÁËÈÉÏÇÍ
 m\rem\WÿVgÿmeceaÿ\ÿm_WrVv\f\mÿclecÿWjrlÿWlVVc_Z[Wÿk\f\ÿVZÿcl\ÿf_W\            ÈÐÿÈÀÁÿÆÇÈÇÿÑÐÈÀÁÌÿÒÐËÁÊ
 \v\Zÿi\gVf\ÿcl\ÿlVffVfÿecÿzeZmtÿyVVqÿ]\`\Zcefthÿcl\ÿeWl_Z[cVZÿevt
 uefmhÿ~caÿyVVmhÿeZmÿZ\efÿwzeZceÿxefiefea                                      ÏÐÍÍÁÏÈÁÆÓÿÔ¿ÀÇÈÿÈÀÁÿÌÁÊÕÍÈÊÿÐÖ
 ^lVj[l`eWWWlVVc_Z[W`eq\eZVjcW_\oWtrlV]V[_re]_`oerccl\Ex.                tef\e
                                                                             13
                                                                                 ÈÀÁÿÈ×ÐÿÊÈÕÆÉÁÊÿÇÌÁÿÊÐÿÊÉØÉÍÇÌÙÚ
822 7!78 2"82140#2042 88$88$8$ %&2
                                                                Page 198                                                                  02'
0121321405Case 3:19-cv-01226-L-AHG                  6789ÿ 88ÿ8ÿ7ÿÿ 7ÿ7ÿÿ 7ÿ78
()*+,)ÿ./00ÿ0)**123,0ÿ./45ÿ/3ÿ*+10265ÿ7089)*:Document
                                                    *,29/:ÿ2.7/91;ÿ25-4
                                                                   1)58ÿ/<5ÿFiled
1238ÿ=</912*3ÿ*=ÿ1)5ÿ3/12*3>0ÿ*?5</::ÿ,+3ÿ?2*:5395;ÿ@)29)ÿ1/450ÿ.*<5ÿ1)/3         pqrÿtuvwuvxÿvryruvzqrvyÿyu{|
                                                                            / 12/27/19 PageID.4978 Page 4 of 42
AB;BBBÿ:2?50ÿ/33+/::8CÿD/1)5<ÿ1)/3ÿ02.7:8ÿ1/::823,ÿ1)5ÿ85/<:8ÿ3+.E5<ÿ*=           }vr~vzryÿvÿ~x~ÿpqup
./00ÿ0)**123,0;ÿF/<?/<Gÿ<505/<9)5<0ÿH.8ÿI*)53;ÿJ5E*</)ÿH6</5:;ÿ/3G                 ~zÿuyyÿyqp~yÿquwr
K/11)5@ÿK2::5<ÿG515<.235Gÿ1)/1ÿ1)52<ÿ=<5L+5398ÿ20ÿE501ÿ.5/0+<5GÿE8
1</9423,ÿ1)5ÿ12.5ÿE51@553ÿ5/9)ÿ2392G531Cÿ()20ÿ.51)*G;ÿ1)58ÿ5M7:/23;ÿ20
.*01ÿ5==5912?5ÿ=*<ÿG5159123,ÿ.5/323,=+:ÿ0)2=10ÿ23ÿ<5:/12?5:8ÿ0./::ÿ0510ÿ*=
                                                                                  ~zvruyrx
G/1/;ÿ0+9)ÿ/0ÿ1)5ÿNOÿ./00ÿ0)**123,0ÿ@5ÿG*9+.5315GCÿ()52<ÿ/3/:8020ÿ*=ÿ1)5
G/1/ÿ0)*@0ÿ1)/1ÿ=<*.ÿPOQRÿ1*ÿRBPP;ÿ./00ÿ0)**123,0ÿ*99+<<5Gÿ5?5<8ÿRBBÿG/80ÿ*3ÿ/?5</,5CÿS2395ÿ:/15ÿRBPP;ÿ1)58ÿ=*+3G;ÿ./00ÿ0)**123,0ÿ)/?5
*99+<<5Gÿ/1ÿ1<27:5ÿ1)/1ÿ</15T5?5<8ÿNUÿG/80ÿ*3ÿ/?5</,5CÿVW*<ÿ.*<5ÿG51/2:0ÿ*3ÿ1)52<ÿ/3/:8129/:ÿ.51)*G;ÿ055ÿ1)20ÿ<5:/15Gÿ72595CX




YZ[\]^ÿ̀aÿbc[defbg
()5<5ÿ)/0ÿ35?5<ÿE553ÿ/ÿ9:5/<;ÿ+32?5<0/::8ÿ/995715GÿG5h3212*3ÿ*=ÿi./00ÿ0)**123,Cjÿ()5ÿG/1/ÿ@5ÿ9*::5915Gÿ239:+G50ÿ/11/940ÿ23ÿ7+E:29ÿ7:/950
@21)ÿ=*+<ÿ*<ÿ.*<5ÿ?2912.0ÿ42::5G;ÿ/ÿE/05:235ÿ501/E:20)5GÿE8ÿ1)5ÿWklÿ/ÿG59/G5ÿ/,*Cÿm5ÿ5M9:+G5Gÿ./00ÿ.+<G5<0ÿ23ÿ7<2?/15ÿ)*.50ÿ<5:/15Gÿ1*
G*.50129ÿ?2*:5395;ÿ/0ÿ@5::ÿ/0ÿ0)**123,0ÿ125Gÿ1*ÿ,/3,ÿ*<ÿ*1)5<ÿ9<2.23/:ÿ/912?218CÿVn+/:21/12?5ÿ9*302015398ÿ20ÿ9<+92/:;ÿ5?53ÿ1)*+,)ÿ/38
G5h3212*39/3/112.50055./<E21</<8W*<5M/.7:5E81)5=*+<o=/1Ex.           /:21213
                                                                          501)<50)*:G3521)5<1)5/11/94/1W1F**G23H7<2:3*<1)5*3523
822 7!78 2"82140#2042 88$88$8$ %Page
                                                                       &2 199                                                           12'
0121321405Case 3:19-cv-01226-L-AHG
                                                  ;)6<7ÿ5896ÿÿ-=8)8ÿ>ÿ.?425-4
()*+,-,.+ÿ01+ÿ1-ÿ-,2)3ÿ3))2ÿ145,-41467ÿ8.4ÿ)912:Document                   @>1-18;,ÿ-
                                                                                          ,)7Filed
                                                                                             3ÿÿ
                                                                                                -=4)3=12/27/19
                                                                                                           ÿ 7ÿ7ÿPageID.4979
                                                                                                           .;(ÿ+),-=)4ÿ-=)ÿÿ1--170Aÿÿ1-ÿ87-87ÿB..(ÿPage
                                                                                                                                                          ,+ÿC:4,;5ÿ+.of4ÿ-=42)ÿ.+)ÿ,+
D1+-1ÿE145141ÿ,+ÿF16ÿG?1;,*)3ÿ13ÿ1ÿH2133ÿ3=..-,+I<JÿK,-=ÿ-=4))ÿL,0-,23ÿA,;;)(ÿ56ÿI?+3=.-3ÿ,+ÿ)10=ÿ,+0,()+-7MÿCÿ4):.4-ÿ>4.2ÿ-=)ÿ8ENÿ.+ÿI?+
412:1I)3<ÿ,33?)(ÿ,+ÿ;1-)ÿD):-)25)4<ÿ,+0;?()3ÿ1--10A3ÿK,-=ÿ>)K)4ÿ-=1+ÿ>.?4ÿ>1-1;,-,)3ÿ5?-ÿ.-=)4K,3)ÿ?3)3ÿL)46ÿ3,2,;14ÿ04,-)4,17
                                                                              O=)ÿ8ENÿ4):.4-<ÿK=,0=ÿ,+0;?()3ÿPQRÿH10-,L)ÿ3=..-)4Jÿ013)3ÿ5)-K))+ÿSRRR
                                                                              1+(ÿSRPT<ÿ+.-)3ÿ)9:;,0,-;6ÿ-=1-ÿ,-ÿ,3ÿ+.-ÿ1ÿ3-?(6ÿ.>ÿ2133ÿ3=..-,+I37ÿU1-=)4<ÿ,-
¦§¨ÿª«¬­¬§®¯®°¬±²ÿ³«°´¨±ÿ²µ³²                                                 1+1;6V)3ÿ,+0,()+-3ÿ,+ÿK=,0=ÿ3=..-)43ÿ14)ÿH10-,L);6ÿ)+I1I)(ÿ,+ÿA,;;,+Iÿ.4
                                                                              1--)2:-,+Iÿ-.ÿA,;;ÿ:).:;)Jÿ,+ÿ1ÿ:?5;,0ÿ:;10)<ÿ4)I14(;)33ÿ.>ÿ-=)ÿ+?25)4ÿ.>
­³±±ÿ±µ®®²¬§°±ÿ³«¨ÿ²®®ÿ«³«¨ÿ²®                                                013?1;-,)37ÿE?-ÿK,-=,+ÿ-=)ÿ8ENW3ÿPQRÿ013)3ÿ,3ÿ1ÿ3?53)-ÿ.>ÿXXÿ2133ÿ3=..-,+I3
­¨«¬²ÿ±¬°§¬¶¬ª³§²ÿ·®¯¬ª¸                                                      Y,+ÿK=,0=ÿ>.?4ÿ.4ÿ2.4)ÿK)4)ÿ2?4()4)(Mÿ+)14;6ÿ,()+-,01;ÿ-.ÿZ[\]^_ÿa[b^cd
                                                                              (1-1ÿ3)-ÿ>4.2ÿ-=)ÿ312)ÿ-,2)ÿ:)4,.(7ÿO=)ÿB14L14(ÿ4)3)140=)43ÿ?+()430.4)
ªµ³§°¨±¹³§ºÿ±´°°¨±²±ÿ²µ³²                                                     -=1-ÿ-=)ÿ8ENÿ=1(ÿ100)33ÿ-.ÿ;1Kÿ)+>.40)2)+-ÿ3.?40)3ÿ-=1-ÿZ[\]^_ÿa[b^cÿ(,(
»¨ÿ­³¸ÿ±¬­·¯¸ÿµ³¼¨ÿ²®ÿ̄¬¼¨                                                    +.-eÿHO=1-ÿ-=)ÿ4)3?;-3ÿ.>ÿ-=)ÿ-K.ÿ3-?(,)3ÿ14)ÿ3.ÿ3,2,;14ÿ4),+>.40)3ÿ.?4
                                                                              *+(,+Iÿ-=1-ÿ:?5;,0ÿ2133ÿ3=..-,+I3ÿ=1L)ÿ,+04)13)(7J
»¬²µÿ²µ¨­½                                                                    f12)3ÿC;1+ÿ8.9<ÿ1ÿK,();6ÿ0,-)(ÿ04,2,+.;.I,3-ÿ>4.2ÿg.4-=)13-)4+
                                                                              h+,L)43,-6<ÿ=13ÿ14I?)(ÿ-=1-ÿ2133ÿ3=..-,+I3ÿ14)ÿ+.-ÿ.+ÿ-=)ÿ4,3)<ÿ1+(ÿ-=1-
-=)6ÿ14)ÿ-..ÿ414)ÿ-.ÿ2)4,-ÿ3,I+,*01+-ÿ:.;,06ÿ0=1+I)37ÿC3ÿ=)ÿ:?-ÿ,-ÿ4)0)+-;6ÿ,+ÿ1+ÿ,+-)4L,)KÿK,-=ÿiggW3ÿf1A)ÿO1::)4eÿHj)ÿ-4)13?4)ÿ.?4
:)43.+1;ÿ>4))(.23ÿ,+ÿC2)4,01<ÿ1+(ÿ?+>.4-?+1-);6<ÿ.0013,.+1;ÿ2133ÿ3=..-,+I3<ÿ13ÿ=.44,*0ÿ13ÿ-=)6ÿ14)<ÿ,3ÿ.+)ÿ.>ÿ-=)ÿ:4,0)3ÿ-=1-ÿK)ÿ:16ÿ>.4ÿ-=)
>4))(.23ÿ-=1-ÿK)ÿ)+k.67J
E?-ÿ,+ÿ(41K,+Iÿ=,3ÿ0.+0;?3,.+3<ÿ8.9ÿ4);,)3ÿ.+ÿ.L)4;6ÿ54.1(ÿ(1-17ÿB,3ÿ3-?(6ÿ,3ÿ2,3I?,()(<ÿ-=)ÿB14L14(ÿ4)3)140=)43ÿ316<ÿ5)01?3)ÿ,-ÿ0.+l1-)3
:?5;,0ÿ2133ÿ3=..-,+I3ÿK,-=ÿ1ÿ;14I)4ÿ3)-ÿ.>ÿ2133ÿ2?4()43ÿ-=1-ÿ14)ÿH0.+-)9-?1;;6ÿ(,3-,+0-<Jÿ:4,214,;6ÿ-=.3)ÿ,+ÿ:4,L1-)ÿ=.2)37ÿC00.4(,+Iÿ-.
(1-1ÿ0.2:,;)(ÿ56ÿmnoÿp[qrs<ÿ-=)4)ÿ=1L)ÿ5))+ÿ1-ÿ;)13-ÿtuÿ(.2)3-,0@L,.;)+0)@4);1-)(ÿ2133ÿ3=..-,+I3ÿ3,+0)ÿSRRQÿ1;.+)7ÿO=)3)ÿ04,2)3ÿ14)ÿ+.
;)33ÿ1K>?;ÿY1+(ÿK)WL)ÿ4):.4-)(ÿ.+ÿ-=)2ÿ-..M7ÿE?-ÿ2133ÿ2?4()43ÿ,+ÿ30=..;3ÿ1+(ÿ3=.::,+Iÿ21;;3ÿ14)ÿ1ÿ(,>>)4)+-ÿ2.+3-)4ÿ,+ÿ-)423ÿ.>ÿ,2:10-
.+ÿ:?5;,0ÿ31>)-6ÿ1+(ÿ-=)ÿ0.2:;,01-)(ÿ:.;,06ÿG?)3-,.+3ÿ-=)6ÿ41,3)v+.-ÿ;)13-ÿ=.Kÿ-=)6ÿ2,I=-ÿ5)ÿ3-.::)(7
N+ÿ4)3:.+3)ÿ-.ÿ-=)ÿB14L14(ÿ4)3)140=<ÿ8.9ÿ,+3,3-)(ÿ-=1-ÿ2133ÿ3=..-,+I3ÿ3=.?;(ÿ+.-ÿ5)ÿ(,3-,+I?,3=)(ÿ01-)I.4,01;;6ÿ56ÿ-=),4ÿ0,40?23-1+0)37
HO.ÿ-=)ÿL,0-,23ÿK=.ÿ14)ÿ3;1,+<ÿ,-ÿ=14(;6ÿ21--)43ÿK=)-=)4ÿ-=)6ÿK)4)ÿA,;;)(ÿ,+ÿ:?5;,0ÿ.4ÿ,+ÿ1ÿ:4,L1-)ÿ=.2)<Jÿ=)ÿ-.;(ÿ-=)ÿwxybz\[bÿ{[c\|ÿHg.4
(.)3ÿ,-ÿ21--)4ÿ,>ÿ-=)ÿ1331,;1+-ÿK13ÿ1ÿ>12,;6ÿ2)25)4ÿ.4ÿ1ÿ3-41+I)47ÿO=)6ÿ14)ÿk?3-ÿ13ÿ()1(7J
E?-ÿ-=)ÿG?)3-,.+ÿ.>ÿK=)-=)4ÿ:?5;,0ÿ2133ÿ3=..-,+I3ÿ01+ÿ5)ÿ:4)L)+-)(ÿ=,+I)3ÿ.+ÿ?+()43-1+(,+Iÿ-=)ÿ0.2:;)9ÿ>10-.43ÿ5)=,+(ÿ-=)2vK=,0=
3-14-3ÿK,-=ÿ-410A,+Iÿ-=)3)ÿ3=..-,+I3ÿ100?41-);67ÿO=1-<ÿ1-ÿ;)13-<ÿ,3ÿ1ÿ4.;)ÿ-=1-ÿ-=)ÿ>)()41;ÿI.L)4+2)+-ÿ,3ÿ:.,3)(ÿ-.ÿ133?2)eÿ}13-ÿ6)14ÿ~4)3,()+-
5121ÿ3,I+)(ÿ-=)ÿN+L)3-,I1-,L)ÿC33,3-1+0)ÿ>.4ÿ,.;)+-ÿi4,2)3ÿC0-<ÿK=,0=ÿ1?-=.4,V)3ÿ-=)ÿ):14-2)+-ÿ.>ÿf?3-,0)ÿ-.ÿ,+L)3-,I1-)ÿ2133
3=..-,+I3ÿ,+ÿ:?5;,0ÿ:;10)37ÿg.-15;6<ÿ-=)ÿ;1Kÿ()*+)3ÿ-=)ÿ-=4)3=.;(ÿ>.4ÿ-=)3)ÿ04,2)3ÿ13ÿ-=4))ÿ.4ÿ2.4)ÿ:).:;)ÿA,;;)(vK=,0=ÿ2)1+3ÿ)L)+-?1;;6
K)W;;ÿ=1L)ÿ(1-1ÿ3=.K,+Iÿ-=1-ÿ-=)ÿ30.:)ÿ.>ÿ-=)ÿ:4.5;)2ÿ,3ÿ>14ÿI4)1-)4ÿ-=1+ÿK)WL)ÿ1;4)1(6ÿ3))+7
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ¡ÿ¢ÿÿ£¢¤£ÿÿ¥




   i.:64,I=-ÿ¾ÿSRPtÿF.-=)4ÿf.+)3ÿ1+(ÿ-=)ÿ8.?+(1-,.+ÿ>.4ÿg1-,.+1;ÿ~4.I4)337ÿC;;ÿU,I=-3ÿU)3)4L)(7




                                                                                     Ex. 13
822 7!78 2"82140#2042 88$88$8$ %Page
                                                                       &2 200                                                                                                   '2'
Case 3:19-cv-01226-L-AHG Document 25-4 Filed 12/27/19 PageID.4980 Page 6 of 42




                         EXHIBIT 14




                                    Ex. 14
                                   Page 201
12/27/2019Case                    Since 1982,Document
                   3:19-cv-01226-L-AHG       74 Percent Of Mass
                                                           25-4Shooters
                                                                  Filed Obtained Their Guns
                                                                          12/27/19          Legally | Guns & America
                                                                                         PageID.4981           Page 7 of 42

    WAMU | NOV 2, 2018



    Since 1982, 74 Percent Of Mass Shooters
    Obtained Their Guns Legally
               Luis Melgar              Lisa Dunn




    Since 1982, there have been 114 mass shootings in the U.S., most of them involved guns bought legally.
    Luis Melgar / WAMU




    In the aftermath of a mass shooting, a recurring question arises: How did the shooter get the gun?

    In most cases, the perpetrator legally bought the firearms in question.




                                                                         Ex. 14
                                                                      Page 202
https://gunsandamerica.org/story/18/11/02/since-1982-74-percent-of-mass-shooters-obtained-their-guns-legally/                 1/6
12/27/2019Case                   Since 1982,Document
                  3:19-cv-01226-L-AHG       74 Percent Of Mass
                                                          25-4Shooters
                                                                 Filed Obtained Their Guns
                                                                         12/27/19          Legally | Guns & America
                                                                                        PageID.4982           Page 8 of 42




    Since 1982, there have been 114 mass shootings in the U.S.
    Luis Melgar, WAMU / WAMU




    Of the 114 mass shootings committed in the U.S. since 1982, 85 (or 74%) involved firearms obtained by legal means, as
    shown in this analysis of the mass shooting database created by news organization Mother Jones.




                                                                         Ex. 14
                                                                      Page 203
https://gunsandamerica.org/story/18/11/02/since-1982-74-percent-of-mass-shooters-obtained-their-guns-legally/                2/6
12/27/2019Case                    Since 1982,Document
                   3:19-cv-01226-L-AHG       74 Percent Of Mass
                                                           25-4Shooters
                                                                  Filed Obtained Their Guns
                                                                          12/27/19          Legally | Guns & America
                                                                                         PageID.4983           Page 9 of 42




    74% of the shootings involved firearms bought legally.
    Luis Melgar / WAMU




    What’s considered a “mass shooting”?
    There is no standard definition of what constitutes a mass shooting, which can make analyzing mass shooting incidents
    difficult. It can also lead to different results in studies of mass shootings. More on that here.

    The Mother Jones data used for this visual defines mass shootings as public attacks in which the shooter and victims
    were generally unknown to each other, and four or more people were killed. The data set excludes all multiple murders
    related to drugs, gangs or domestic violence.


    Where did the rest of the guns come from?
    Seventeen of the guns used in mass shootings in the last 36 years — roughly 15% — were obtained in other ways:

             In eight cases shooters took their guns from family members
             In four cases they were purchased illegally
             In three cases they were stolen

             Inone case the shooter illegally kept his gun after loosing his state firearms license, which required him to
             surrender his firearm
             And in one case the shooter illegally built their own firearms
                                                                         Ex. 14
                                                                      Page 204
https://gunsandamerica.org/story/18/11/02/since-1982-74-percent-of-mass-shooters-obtained-their-guns-legally/                 3/6
12/27/2019
         Case                     Since 1982,
                  3:19-cv-01226-L-AHG         74 Percent Of 25-4
                                           Document         Mass Shooters
                                                                   FiledObtained Their Guns
                                                                          12/27/19          Legally | Guns & America
                                                                                        PageID.4984           Page 10 of 42
    74 + 15 does not equal 100. What about the other 10%?
    In 12 of the mass shootings — roughly 10.5% — we don’t know how the shooter obtained their firearms.

    In the case of the shooter in Dayton, Ohio, he used a legal 100-round drum magazine attached to his gun, with which he
    fired 41 shots in 30 seconds.




    Most of the firearms used in mass shootings were bought legally.
    Luis Melgar / WAMU




    Some other national studies on how mass shooters got their
    guns
    While we started with data from Mother Jones for this visual, there are numerous other studies that support our findings
    and can provide further resources.

    For example, The New York Times recently studied 19 mass shootings and found that in the vast majority (more than
    75%) of instances the firearms used were bought legally with a federal background check. This group does not include
    the Tree of Life Synagogue shooting in Pittsburgh, but the ATF concluded the alleged perpetrator of that shooting legally
    purchased the 10 guns he owned, including those allegedly used in the shooting.

     Last October, The Washington Post studied 156 public mass shootings in the U.S. dating back to 1966 and found that 77%
     of the guns used (where there was information on how the gun was obtained) were bought legally.
                                                                        Ex. 14
                                                                      Page 205
https://gunsandamerica.org/story/18/11/02/since-1982-74-percent-of-mass-shooters-obtained-their-guns-legally/                   4/6
12/27/2019
         Case                    Since 1982,
                 3:19-cv-01226-L-AHG         74 Percent Of 25-4
                                          Document         Mass Shooters
                                                                  FiledObtained Their Guns
                                                                         12/27/19          Legally | Guns & America
                                                                                       PageID.4985           Page 11 of 42
    In June 2018, the FBI studied dozens of active shooting incidents between 2000 and 2013 and found that only 2% of the
    active shooters studied purchased firearms illegally.

    Methodology

    The data was compiled by Mother Jones and was updated by Guns & America. In some cases, additional reporting
    suggested changes to how Mother Jones had categorized the method the shooters used to obtain the firearms used.

    Guns & America is a public media reporting project on the role of guns in American life.




    FILED UNDER:   Data Visualization, Explainer, News




                                  Luis Melgar

                                  Luis Melgar is the data journalist for Guns & America, based in Washington, D.C.




    RELATED STORIES


    GUNS & AMERICA, AUG 4

    What Is A Mass Shooting?




    WAMU, AUG 23, 2018

    6 Common Misconceptions About Mass Shooters




    GUNS & AMERICA, SEP 2

     El Paso, Dayton, Odessa. Understanding Mass Shooting Trends In America
                                                                        Ex. 14
                                                                      Page 206
https://gunsandamerica.org/story/18/11/02/since-1982-74-percent-of-mass-shooters-obtained-their-guns-legally/                5/6
12/27/2019
         Case                      Since 1982,
                   3:19-cv-01226-L-AHG         74 Percent Of 25-4
                                            Document         Mass Shooters
                                                                    FiledObtained Their Guns
                                                                           12/27/19          Legally | Guns & America
                                                                                         PageID.4986           Page 12 of 42




    CONNECTICUT PUBLIC RADIO, FEB 15

    The Disconnect Between Banning High-Capacity Magazines And Decreasing
    Deaths

            3:47




                                                                         Ex. 14
                                                                      Page 207
https://gunsandamerica.org/story/18/11/02/since-1982-74-percent-of-mass-shooters-obtained-their-guns-legally/                  6/6
Case 3:19-cv-01226-L-AHG Document 25-4 Filed 12/27/19 PageID.4987 Page 13 of 42




                          EXHIBIT 15




                                     Ex. 15
                                    Page 208
12/27/2019
         Case                               How They
                   3:19-cv-01226-L-AHG Document  25-4Got Their
                                                          FiledGuns - The New York
                                                                 12/27/19          Times
                                                                                PageID.4988 Page 14 of 42
       Manage Account
       Today's Paper
       Tools & Services
       Jobs
       Classifieds
       Corrections

       More

 Site Mobile Navigation

                                                                                                                                                          Share
 U.S.

                                                                                                       How They Got
 Their Guns
 By LARRY BUCHANAN, JOSH KELLER, RICHARD A. OPPEL JR. and DANIEL VICTOR UPDATED FEB. 16, 2018

 A vast majority of guns used in 19 recent mass shootings were bought legally and with a federal
 background check. At least nine gunmen had criminal histories or documented mental health
 problems that did not prevent them from obtaining their weapons. Related Article




 FEB. 14, 2018



 Seventeen people were killed when Nikolas Cruz, 19, opened fire at his
 former high school in Parkland, Fla., with a Smith & Wesson M&P
 semiautomatic rifle.
 RELATED ARTICLE




 FEBRUARY 2017                 2017                                           JANUARY 2018                                     FEB. 14, 2018

 Mr. Cruz legally bought       Mr. Cruz was expelled from Marjory             A person close to Mr. Cruz warned the            Mr. Cruz killed 17 people at
 the AR-15-style rifle at      Stoneman Douglas High School for               F.B.I. that Mr. Cruz had the potential to        Marjory Stoneman Douglas
 Sunrise Tactical Supply in    disciplinary reasons. He was described as      conduct a school shooting and a “desire to       High School.
 Florida.                      a “troubled kid” who enjoyed showing off       kill people, erratic behavior, and disturbing
                               his firearms and bragged about killing         social media posts.” The F.B.I. said it failed
                               animals.                                       to act on the tip.




                                                                           Ex. 15
                                                                     Page 209
https://www.nytimes.com/interactive/2015/10/03/us/how-mass-shooters-got-their-guns.html                                                                       4/23
12/27/2019
         Case                               How They
                   3:19-cv-01226-L-AHG Document  25-4Got Their
                                                          FiledGuns - The New York
                                                                 12/27/19          Times
                                                                                PageID.4989 Page 15 of 42




 NOV. 5, 2017



 A gunman identified as Devin Patrick Kelley, 26, opened fire at a
 Sunday service in a rural Texas church, killing at least 26 people.
 The authorities said Mr. Kelley used a Ruger AR-15 variant, a
 knockoff of the standard service rifle carried by the American
 military.
 RELATED ARTICLE




 2012                                 2014           2016 - 2017                   NOV. 5, 2017                          NOV. 6, 2017

 Mr. Kelley, who was in the Air       Mr. Kelley     Mr. Kelley purchased two      Twenty-six people were killed and     The Air Force admitted that it
 Force, was convicted of assaulting   received a     firearms — one in 2016        at least 20 more were wounded at      had failed to enter Mr. Kelley’s
 his wife and breaking his infant     “bad           and one in 2017 — from        the church shooting in Sutherland     domestic violence conviction
 stepson’s skull. An airman first     conduct”       two Academy Sports &          Springs. Mr. Kelley was later found   into federal databases, which
 class, he was sentenced to 12        discharge      Outdoors stores in San        dead in his vehicle. The police       could have blocked him from
 months’ confinement and a            from the       Antonio. He passed a          recovered two additional handguns     buying the rifle he used in the
 reduction to the lowest possible     Air Force.     federal background check      from the car.                         massacre.
 rank, E-1.                                          in both cases , according
                                                     to a statement released by
                                                     the store.




                                                                        Ex. 15
                                                                     Page 210
https://www.nytimes.com/interactive/2015/10/03/us/how-mass-shooters-got-their-guns.html                                                                5/23
12/27/2019
         Case                               How They
                   3:19-cv-01226-L-AHG Document  25-4Got Their
                                                          FiledGuns - The New York
                                                                 12/27/19          Times
                                                                                PageID.4990 Page 16 of 42




 OCT. 1, 2017



 Fifty-eight people were killed and more than 500 were wounded
 when Stephen Paddock, from a perch high in a hotel, opened fire
 onto a crowd of concertgoers at an outdoor music festival in Las
 Vegas. Authorities recovered an arsenal of weapons — at least
 23 from his hotel room — including AR-15-style rifles.
 RELATED ARTICLE




                                                                       Ex. 15
                                                                     Page 211
https://www.nytimes.com/interactive/2015/10/03/us/how-mass-shooters-got-their-guns.html                     6/23
12/27/2019
         Case                               How They
                   3:19-cv-01226-L-AHG Document  25-4Got Their
                                                          FiledGuns - The New York
                                                                 12/27/19          Times
                                                                                PageID.4991 Page 17 of 42
 SINCE 1982                    WITHIN A YEAR OF THE SHOOTING        OCT. 1                                      AFTER THE SHOOTING

 Mr. Paddock started           Mr. Paddock legally purchased 33     Fifty-eight people were killed when Mr.     Authorities retrieved 47 guns from the
 buying firearms in 1982,      firearms from Oct. 2016 to Sept.     Paddock fired onto the crowd of more        hotel room and Mr. Paddock’s homes in
 said Jill Snyder, a special   2017, Ms. Snyder said. Most of       than 22,000 from his hotel room at the      Mesquite and Verdi, Nev. The bureau found
 agent in charge at the        those guns were rifles. Such         Mandalay Bay Resort and Casino in Las       Mr. Paddock purchased most of the guns
 Bureau of Alcohol,            purchases do not prompt reports      Vegas. He used at least one                 in Nevada, Utah, California and Texas.
 Tobacco, Firearms and         to the bureau because there is no    semiautomatic rifle modified to fire like   Twelve of the rifles recovered from the
 Explosives.                   federal law requiring a seller to    an automatic weapon by attaching a          hotel were each outfitted with a bump
                               alert the bureau when a person       “bump stock,” not shown above.              stock.
                               buys multiple rifles.




                                                                        Ex. 15
                                                                     Page 212
https://www.nytimes.com/interactive/2015/10/03/us/how-mass-shooters-got-their-guns.html                                                               7/23
12/27/2019
         Case                               How They
                   3:19-cv-01226-L-AHG Document  25-4Got Their
                                                          FiledGuns - The New York
                                                                 12/27/19          Times
                                                                                PageID.4992 Page 18 of 42




 JUNE 12, 2016



 Forty-nine people were killed and 53
 wounded when Omar Mateen
 opened fire at a crowded gay
 nightclub in Orlando, Fla. He used
 two guns: a Sig Sauer AR-15-style
 assault rifle and a Glock handgun.
 RELATED ARTICLE




                                                                       Ex. 15
                                                                     Page 213
https://www.nytimes.com/interactive/2015/10/03/us/how-mass-shooters-got-their-guns.html                     8/23
12/27/2019
         Case                               How They
                   3:19-cv-01226-L-AHG Document  25-4Got Their
                                                          FiledGuns - The New York
                                                                 12/27/19          Times
                                                                                PageID.4993 Page 19 of 42
 2013                                                A FEW DAYS BEFORE THE SHOOTING                      JUNE 12, 2016

 The F.B.I. learned that Mr. Mateen had made         Mr. Mateen legally bought two guns , a federal      Forty-nine people were killed and 53
 comments to co-workers alleging possible            official said. “He is not a prohibited person, so   more were wounded in the crowded
 terrorist ties, an official said. The next year,    he can legally walk into a gun dealership and       nightclub. Mr. Mateen was killed inside
 the F.B.I. investigated him again for possible      acquire and purchase firearms,” said Trevor         the club by the police.
 ties to an American who went to Syria to fight      Velinor, an agent at the Bureau of Alcohol,
 for an extremist group, but authorities             Tobacco, Firearms and Explosives.
 concluded that he “did not constitute a
 substantive threat at that time.”




                                                                         Ex. 15
                                                                     Page 214
https://www.nytimes.com/interactive/2015/10/03/us/how-mass-shooters-got-their-guns.html                                                       9/23
12/27/2019
         Case                             How They
                 3:19-cv-01226-L-AHG Document  25-4Got Their
                                                        FiledGuns - The New York
                                                               12/27/19          Times
                                                                              PageID.4994 Page 20 of 42




 DEC. 2, 2015



 Syed Rizwan Farook and Tashfeen
 Malik, husband and wife, killed 14
 people at a holiday office party in
 San Bernardino, Calif. Four guns
 were recovered: a Smith & Wesson
 M&P assault rifle, a DPMS Panther
 Arms assault rifle, a Smith &
                                                                       Ex. 15
                                                                     Page 215
https://www.nytimes.com/interactive/2015/10/03/us/how-mass-shooters-got-their-guns.html                   10/23
12/27/2019
         Case                               How They
                   3:19-cv-01226-L-AHG Document  25-4Got Their
                                                          FiledGuns - The New York
                                                                 12/27/19          Times
                                                                                PageID.4995 Page 21 of 42
 Wesson handgun and a Llama
 handgun.
 RELATED ARTICLE




 BEFORE THE SHOOTING                  BETWEEN 2007 AND 2012                      BETWEEN 2007 AND 2012                            DEC. 2, 2015

 “We believe that both subjects       Mr. Farook bought the two                  Enrique Marquez, a former neighbor of Mr.        The couple killed 14 people
 were radicalized and for quite       handguns legally in California,            Farook’s family, bought the two assault rifles   at a holiday party. Moments
 some time,” said David Bowdich,      federal officials said. The guns were      in California, officials said. Mr. Marquez was   before the attack began, Ms.
 the F.B.I. assistant director. The   purchased at Annie’s Get Your Gun,         later charged with lying about the rifle         Malik posted an oath of
 attackers are not known to have      a gun store in Corona, Calif., The         purchases and supplying the assault weapons      allegiance to the Islamic
 had previous contact with law        Los Angeles Times reported.                to the attackers.                                State on Facebook.
 enforcement.




                                                                              Ex. 15
                                                                     Page 216
https://www.nytimes.com/interactive/2015/10/03/us/how-mass-shooters-got-their-guns.html                                                                   11/23
12/27/2019
         Case                               How They
                   3:19-cv-01226-L-AHG Document  25-4Got Their
                                                          FiledGuns - The New York
                                                                 12/27/19          Times
                                                                                PageID.4996 Page 22 of 42




 OCT. 1, 2015



 Christopher Harper-Mercer, 26, killed nine people at Umpqua
 Community College in Oregon, where he was a student. He was armed
 with six guns, including a Glock pistol, a Smith & Wesson pistol, a
 Taurus pistol and a Del-Ton assault rifle, according to The Associated
 Press.
 RELATED ARTICLE




 2008                                 2009
                                                                       Ex.BEFORE
                                                                           15 SHOOTING        OCT. 1, 2015

                                                                     Page 217
https://www.nytimes.com/interactive/2015/10/03/us/how-mass-shooters-got-their-guns.html                      12/23
12/27/2019
         Case                               How They
                   3:19-cv-01226-L-AHG Document  25-4Got Their
                                                          FiledGuns - The New York
                                                                 12/27/19          Times
                                                                                PageID.4997 Page 23 of 42
 Mr. Harper-Mercer was in the Army      He graduated from the Switzer             In all, Mr. Harper-Mercer owned 14 firearms,             He killed nine people in
 for one month, but was discharged      Learning Center in Torrance, Calif.,       all of which were bought legally through a              Roseburg, Ore.
 before completing basic training.      which teaches students with               federally licensed firearms dealer , a federal
                                        learning disabilities and emotional       official said. Some were bought by Mr. Harper-
                                        issues.                                   Mercer, and some by members of his family.




 AUG. 26, 2015



 Vester Lee Flanagan II, 41, shot and
 killed a Roanoke, Va., television
 reporter and a cameraman with a
 Glock handgun while they were
 reporting a story live.
 RELATED ARTICLE




 2000                                   2012                                      JUNE 2015                                AUG. 26, 2015

 Mr. Flanagan filed a lawsuit against   He was hired at WDBJ in Roanoke,          Federal officials said Mr. Flanagan      Mr. Flanagan killed the reporter and
 a TV station in Tallahassee, Fla.,     but within months his bosses had           bought the gun legally from a           cameraman, injured a woman who was
 that had fired him, alleging he was    documented problems with his              licensed dealer . He had not been        being interviewed and died after
 the victim of racial slurs and         harsh language and aggressive             convicted of a crime or determined       shooting himself.
 bullying.                              behavior. He was later fired and          to be mentally ill.
                                        filed another harassment lawsuit.




 JULY 23, 2015



 Using a .40-caliber semiautomatic
 pistol bought from a pawnshop, John
 R. Houser killed two people and
 wounded nine others at a movie
 theater in Lafayette, La.
 RELATED ARTICLE




 2006                                   2008                             2014                                                                      JULY 23, 2015

 Mr. Houser was denied a state-         A judge ordered him sent         Mr. Houser bought the weapon in Alabama.                                  He killed two
 issued concealed weapons permit        to a psychiatric hospital.        Officials said it had been purchased legally ,                           people in
 because he was accused of                                               though he had been denied a concealed                                     Lafayette.
                                                                               Ex. 15
                                                                     Page 218
https://www.nytimes.com/interactive/2015/10/03/us/how-mass-shooters-got-their-guns.html                                                                        13/23
12/27/2019
         Case                               How They
                   3:19-cv-01226-L-AHG Document  25-4Got Their
                                                          FiledGuns - The New York
                                                                 12/27/19          Times
                                                                                PageID.4998 Page 24 of 42
 domestic violence and soliciting                                      weapons permit earlier, and despite concerns
 arson.                                                                among family members that he was violent
                                                                       and mentally ill.




 JUNE 17, 2015



 Dylann Roof, 21, killed nine people
 with a .45-caliber Glock pistol at a
 historic black church in Charleston,
 S.C.
 RELATED ARTICLE




 FEBRUARY 2015                          APRIL 2015                                                                            JUNE 17, 2015

 Mr. Roof was charged with a            He purchased a gun from a store in West                                               Mr. Roof joined a Bible study
 misdemeanor for possessing             Columbia, S.C. Mr. Roof should have been                                              group at Emanuel A.M.E.
 Suboxone, a prescription drug          barred from buying a gun because he had                                               Church and opened fire with
 frequently sold in illegal street      admitted to possessing drugs, but the F.B.I.                                          the gun he bought in April.
 transactions.                          examiner conducting the required background
                                        check failed to obtain the police report from
                                        the February incident.




 OCT. 24, 2014



 Jaylen Ray Fryberg, 15, used his
 father’s Beretta pistol to shoot and
 kill four students in his high school’s
 cafeteria in Marysville, Wash.
 RELATED ARTICLE




 2002                                                          2013                                                   OCT. 24, 2014

 Raymond Lee Fryberg Jr., Jaylen’s father, was                 Mr. Fryberg applied to buy the Beretta from a          Jaylen Fryberg texted five of his fellow
 the subject of a permanent domestic violence                  gun shop on the Indian reservation where he            students to come to the cafeteria,
 protection order, which should have been                      lived with Jaylen. A background check failed           where he opened fire.
 entered into the federal criminal background                  to come up with the protection order because
 database.                                                     it was never entered into the system.




                                                                          Ex. 15
                                                                     Page 219
https://www.nytimes.com/interactive/2015/10/03/us/how-mass-shooters-got-their-guns.html                                                                    14/23
12/27/2019
         Case                               How They
                   3:19-cv-01226-L-AHG Document  25-4Got Their
                                                          FiledGuns - The New York
                                                                 12/27/19          Times
                                                                                PageID.4999 Page 25 of 42

 APRIL 2, 2014



 Specialist Ivan Antonio Lopez
 opened fire at Fort Hood with a
 Smith & Wesson semiautomatic
 pistol, killing three people and
 wounding 16 others.
 RELATED ARTICLE




 2011                                                MARCH 2014                                  MARCH 1, 2014                        APRIL 2, 2014

 Specialist Lopez came back from a four-month        Specialist Lopez had seen a military        Mr. Lopez legally bought his gun     Around 4 p.m.,
 deployment to Iraq and told his superiors that      psychiatrist as recently as the month       at the same shop where Nidal         Mr. Lopez
 he had suffered a traumatic head injury there.      before the shooting. He was being treated   Malik Hasan, an Army major, had      started firing on
 Military officials said he had never seen           for depression and anxiety, and had been    bought at least one of the weapons   soldiers.
 combat and was being evaluated for possible         prescribed Ambien to help him sleep.        used in a 2009 mass shooting on
 post-traumatic stress disorder.                                                                 the base that killed 13 people.




                                                                        Ex. 15
                                                                     Page 220
https://www.nytimes.com/interactive/2015/10/03/us/how-mass-shooters-got-their-guns.html                                                           15/23
12/27/2019
         Case                               How They
                   3:19-cv-01226-L-AHG Document  25-4Got Their
                                                          FiledGuns - The New York
                                                                 12/27/19          Times
                                                                                PageID.5000 Page 26 of 42




 SEPT. 16, 2013



 Aaron Alexis, 34, used a Remington shotgun
 to kill 12 people at the Washington Navy Yard.
 RELATED ARTICLE




 2011                                 A MONTH BEFORE THE SHOOTING                         SEPT. 2013                               SEPT. 16, 2013

 Mr. Alexis was given an honorable    He twice sought treatment from the                  He was stopped from buying an            He killed 12
 discharge after showing what Navy    Department of Veterans Affairs for psychiatric      assault rifle at a Virginia gun store,   people at the
 officials called a “pattern of       issues. He told police in Rhode Island that         but was allowed to buy a shotgun.        Navy Yard.

                                                                          Ex. 15
                                                                     Page 221
https://www.nytimes.com/interactive/2015/10/03/us/how-mass-shooters-got-their-guns.html                                                        16/23
12/27/2019
         Case                               How They
                   3:19-cv-01226-L-AHG Document  25-4Got Their
                                                          FiledGuns - The New York
                                                                 12/27/19          Times
                                                                                PageID.5001 Page 27 of 42
 misbehavior” during four years as       people were pursuing him and sending                       He passed local and state
 a reservist.                            vibrations through the walls of his hotel.                 background checks.




 DEC. 14, 2012



 Adam Lanza, 20, shot and killed his
 mother in their home, then killed 26
 people, mostly children, at Sandy
 Hook Elementary School in
 Newtown, Conn., using a
 Bushmaster XM-15 rifle and a .22-
 caliber Savage Mark II rifle.
 RELATED ARTICLE




 2009                                            AFTER HIGH SCHOOL                           BEFORE THE SHOOTING                   DEC. 14, 2012

 Mr. Lanza graduated from high school.           He was “completely untreated in the years   His mother, Nancy Lanza, a gun        Mr. Lanza used his
 Some classmates said he had been bullied        before the shooting” for psychiatric and    enthusiast, legally obtained and      mother’s guns to kill her
 in high school. He struggled with a             physical ailments like anxiety and          registered a large collection of      and 26 others.
 developmental disorder and was described        obsessive-compulsive disorder, a state      weapons and would often take her
 as acutely shy, not known to have close         report found.                               sons to shooting ranges.
 friends.




 AUG. 5, 2012



 Wade M. Page, 40, killed six people
 with a Springfield Armory
 semiautomatic handgun when he
 opened fire in the lobby of a Sikh
 temple in Oak Creek, Wis., as
 congregants arrived for Sunday
 services.
 RELATED ARTICLE




 1994                                    EARLY 2000S                                                JULY 2012                              AUG. 5, 2012

 While in the Army at Fort Bliss in El   He came to the attention of authorities                    He bought the firearm legally at a     He killed six
 Paso, Tex., Mr. Page was charged        because of his affiliation with a white-power              gun shop outside Milwaukee. He         people and
 with criminal mischief after kicking                                                                                                      wounded three
                                                                              Ex. 15
                                                                     Page 222
https://www.nytimes.com/interactive/2015/10/03/us/how-mass-shooters-got-their-guns.html                                                                   17/23
12/27/2019
         Case                               How They
                   3:19-cv-01226-L-AHG Document  25-4Got Their
                                                          FiledGuns - The New York
                                                                 12/27/19          Times
                                                                                PageID.5002 Page 28 of 42
 holes in the wall of a bar. He       band called End Apathy, which performed             passed a background check and   others at the
 pleaded guilty.                      songs with violent lyrics.                          paid $650 in cash.              temple.




                                                                       Ex. 15
                                                                     Page 223
https://www.nytimes.com/interactive/2015/10/03/us/how-mass-shooters-got-their-guns.html                                              18/23
12/27/2019
         Case                               How They
                   3:19-cv-01226-L-AHG Document  25-4Got Their
                                                          FiledGuns - The New York
                                                                 12/27/19          Times
                                                                                PageID.5003 Page 29 of 42




 JULY 20, 2012



 James E. Holmes, 24, killed 12
 people and wounded 70 at a theater
 in Aurora, Colo., using a Smith &
 Wesson semiautomatic rifle, a
 Remington shotgun and a Glock .40-
 caliber semiautomatic pistol.
 RELATED ARTICLE




                                                                       Ex. 15
                                                                     Page 224
https://www.nytimes.com/interactive/2015/10/03/us/how-mass-shooters-got-their-guns.html                     19/23
12/27/2019
         Case                               How They
                   3:19-cv-01226-L-AHG Document  25-4Got Their
                                                          FiledGuns - The New York
                                                                 12/27/19          Times
                                                                                PageID.5004 Page 30 of 42
 MARCH 2012                           MAY 2012                                                       MAY 2012                                JULY 20, 2012

 Over four months, Mr. Holmes         He was seeing a psychiatrist and in the                        In the 60 days before the shooting,     He opened fire
 legally bought more than 3,000       process of withdrawing from a graduate                         he bought four guns legally at          in the theater,
 rounds of ammunition for             program at the University of Colorado Denver’s                 local gun shops . Seeing a              killing 12
 handguns, 3,000 rounds for a         Anschutz Medical Campus.                                       psychiatrist, even for a serious        people.
 semiautomatic rifle and 350 shells                                                                  mental illness, would not disqualify
 for a 12-gauge shotgun, all over                                                                    him from buying a gun.
 the Internet.




 APRIL 2, 2012



 One L. Goh, 43, opened fire with a
 semiautomatic handgun at a small
 religious college in Oakland, Calif.,
 where he had been a student. He
 killed seven people.
 RELATED ARTICLE




 BEFORE SHOOTING                      EARLY 2012                             APRIL 2, 2012                                   JAN. 2013

 “He was a loner and what some        Mr. Goh legally bought the             He killed seven people at Oikos University      A judge ruled he was not fit for
 might call a loser, but he didn't    handgun at a gun store in Castro       in Oakland.                                     trial after two psychiatric
 exhibit any behaviors that would     Valley, Calif. , passing a federal                                                     evaluations concluded that he
 have alerted anyone,” a district     background check.                                                                      had paranoid schizophrenia.
 attorney told reporters after the
 shooting, according to CNN.




 JAN. 8, 2011



 Jared L. Loughner, 22, killed six
 people with a Glock handgun in a
 supermarket parking lot in Tucson,
 Ariz., at an event for Gabrielle
 Giffords, who was a Democratic
 representative from Arizona.
 RELATED ARTICLE




 2007                                 OCT. 2010                                                      NOV. 30, 2010                           JAN. 8, 2011
                                                                       Ex. 15
                                                                     Page 225
https://www.nytimes.com/interactive/2015/10/03/us/how-mass-shooters-got-their-guns.html                                                                     20/23
12/27/2019
         Case                               How They
                   3:19-cv-01226-L-AHG Document  25-4Got Their
                                                          FiledGuns - The New York
                                                                 12/27/19          Times
                                                                                PageID.5005 Page 31 of 42
 Mr. Loughner was arrested for        He was forced to withdraw from community            He passed a background check         He killed six
 possession of drug paraphernalia,    college because of campus officials’ fears          and bought the handgun at a store    people in
 but the charges were dropped. The    about the safety of the staff and students, his     in Tucson, Ariz.                     Tucson.
 next year, he failed a drug test     parents later said. The incident would not have
 when trying to enlist in the Army.   shown up on a background check.
 Neither incident barred him from
 buying a gun.




 NOV. 5, 2009



 Maj. Nidal Malik Hasan, 39, an
 Army psychiatrist facing deployment
 to Afghanistan, opened fire inside a
 medical processing building at Fort
 Hood in central Texas, killing 13
 people and wounding 43 others. He
 was armed with an FN Herstal pistol.
 RELATED ARTICLE




 DEC. 2008-JUNE 2009                  JUNE 2009                                           JULY 31, 2009                        NOV. 5, 2009

 Intelligence agencies intercepted    Federal authorities dropped an inquiry about        Mr. Hasan bought the pistol          He shot and
 10 to 20 messages between Mr.        the messages after deciding that they did not       legally at a popular weapons store   killed 13 people
 Hasan and Anwar al-Awlaki, a         suggest any threat of violence.                     in Killeen, Tex., paying more than   at Ford Hood.
 radical cleric in Yemen known for                                                        $1,100.
 his incendiary anti-American
 teachings.




 APRIL 3, 2009



 Jiverly Wong, 41, fired at least 98 shots from two handguns, a Beretta 92
 FS 9-millimeter pistol and a Beretta PX4 Storm pistol, inside a civic
 association in Binghamton, N.Y., where he had taken an English class.
 He killed 13 former classmates and association employees.
 RELATED ARTICLE




                                                                         Ex. 15
                                                                     Page 226
https://www.nytimes.com/interactive/2015/10/03/us/how-mass-shooters-got-their-guns.html                                                       21/23
12/27/2019
         Case                               How They
                   3:19-cv-01226-L-AHG Document  25-4Got Their
                                                          FiledGuns - The New York
                                                                 12/27/19          Times
                                                                                PageID.5006 Page 32 of 42




 BEFORE THE SHOOTING                       MARCH 2008                                                 MARCH 2009                                        APRIL 3, 2009

 Mr. Wong had been arrested, cited         Mr. Wong bought the first gun, the Beretta 92,             Mr. Wong bought the second gun from the           He killed 13
 or had some minor contact with            at a store in Johnson City, N.Y. He passed a               same store, but his background check was          people in
 the police at least five times since      background check.                                          not approved immediately. He received the         Binghamton.
 1990, but details about the cases                                                                    gun under a federal rule that allows a gun
 remain unclear. At the time of the                                                                   to be sold if the background check system
 shootings, he was not a subject in                                                                   does not return a decision in three
 any investigation, nor did he have                                                                   business days.
 a documented mental health issue.




 Note: Information on the precise version or year of manufacture of each gun was not always available, so a version of the model or a similar one is shown. The handguns
 used by Christopher Harper-Mercer are omitted because the models have not been released. The guns shown for Adam Lanza do not include the gun he used to shoot
 himself.

 Source: Government and law enforcement officials

 Additional work by Wilson Andrews, Sarah Almukhtar, Alicia DeSantis, Guilbert Gates, Josh Katz, Julie Shaver and Karen Yourish.

       Email
       Share
       Tweet
       More

 Orlando Shooting




       Why the Orlando Shooting Was So Deadly
       June 16, 2016




                                                                                Ex. 15
                                                                     Page 227
https://www.nytimes.com/interactive/2015/10/03/us/how-mass-shooters-got-their-guns.html                                                                              22/23
Case 3:19-cv-01226-L-AHG Document 25-4 Filed 12/27/19 PageID.5007 Page 33 of 42




                          EXHIBIT 16




                                     Ex. 16
                                    Page 228
          Case 3:19-cv-01226-L-AHG
    The Washington Post            Document 25-4 Filed 12/27/19 PageID.5008 Page 34 of 42

Health Science

As the wounded kept coming, hospitals dealt with injuries rarely
seen in the U.S.

By Tim Craig ,
Felicia Mello and
Lena H. Sun
October 3, 2017
LAS VEGAS — As trauma nurse Renae Huening rushed into Sunrise Hospital and Medical Center on Sunday
night, she "followed a trail of blood indoors."

Dozens of patients already were crammed into the waiting area, hallways and rooms of the hospital's
emergency department. Some were "red-tagged," meaning they needed attention immediately. Names were
being assigned randomly because there was no time to register people or find IDs.

Huening could smell the blood.

"The air smells like iron," she recalled Tuesday, barely 24 hours after hundreds of doctors and nurses
throughout Las Vegas treated more than 500 victims of the worst mass shooting in modern U.S. history.

"You're standing in a pool of blood trying to care for your patient, slipping and sliding," Huening said. "Soon
you're covered in blood yourself."




As investigators fill in the details of Stephen Paddock's rampage during a country music festival along the Las
Vegas Strip, doctors, nurses and paramedics are recounting injuries they say are rarely seen in this country.
And even the hardiest medical professionals acknowledged being rattled.

                                                      Ex. 16
                                                     Page 229                                                     /
        Case 3:19-cv-01226-L-AHG Document 25-4 Filed 12/27/19 PageID.5009 Page 35 of 42
With Paddock perched on the 32nd floor of the Mandalay Bay Resort and Casino and firing military-style rifles
onto the crowd of concertgoers below, the scale and degree of physical damage were extreme.

So many patients poured into the city's hospitals that pediatric surgeons were operating on adults and
obstetricians were attending to trauma patients.

Many of the most critically wounded patients arrived at the 541-bed University Medical Center of Southern
Nevada, the state's only Level One trauma center. Over about four hours, it received 104 patients. More than
80 percent were gunshot victims.




Douglas R. Fraser, the hospital's chief of trauma surgery, struggled with other doctors there to deal with bullet
wounds in torsos and limbs that had shredded human flesh into "unusual patterns," caused "extreme fractures"
and bounced through bodies with horrific force.

"These were quite large wounds that we saw," he said Tuesday. "The fractured shrapnel created a different
pattern and really injured bone and soft tissue very readily. This was not a normal pattern of injuries."

Gun deaths are this nation's third-leading cause of injury-
related fatalities, with the most recent data showing that firearms accounted for more than 36,200 deaths in
2015. Over a nine-year period, according to data from the Centers for Disease Control and Prevention, almost
971,000 people were hurt or killed by firearms in the United States — with a just-released study finding that
such injuries cost nearly $25 billion in hospital emergency and inpatient care from 2006 to 2014.




                                                      Ex. 16
                                                     Page 230                                                   /
          Case 3:19-cv-01226-L-AHG Document 25-4 Filed 12/27/19 PageID.5010 Page 36 of 42




The devastation that semiautomatic rifles cause to the human body is extreme because they put vastly more
energy behind bullets than handguns do.

The velocity of a bullet fired from a typical 9mm handgun is 1,200 feet per second. From an AR-15
semiautomatic, the bullet travels roughly three times faster, and the body must absorb all of that energy.

If a 9mm bullet strikes someone in the liver, for example, that person might suffer a wound perhaps an inch
wide, said Ernest E. Moore, a longtime trauma surgeon at Denver Health and editor of the Journal of Trauma
and Acute Care Surgery. "But if you're struck in the liver with an AR-15, it would be like dropping a watermelon
onto the cement. It just is disintegrated."

Survival generally depends on several factors: the position of the body when it was struck and its distance from
the weapon; the velocity of the bullet and the type used; and the location of the entry wound and path the bullet
follows before it exits — if it exits at all.




Once inside the body, a high-velocity bullet causes a shock wave as it blasts through tissue. The reverberations
expand outward, causing more harm.

"When that happens, it stretches all the blood vessels and tears them, and you lose blood supply to the entire
area," said Faran Bokhari, chairman of the Trauma and Burn Unit at Cook County Health and Hospitals
System in Chicago, which sees 1,000 gunshot victims a year.

By contrast, even a grievous knife wound damages only the organs and tissues directly in its path.

About half of the victims taken to University Medical Center suffered graze wounds, probably from bullets that
ricocheted off the ground, Fraser said. Other patients Ex.
                                                       may16have been struck by bullets that passed through
                                                     Page 231                                                    /
          Case 3:19-cv-01226-L-AHG Document 25-4 Filed 12/27/19 PageID.5011 Page 37 of 42
other victims. Some were hurt as they tried to flee — or were trampled in the panic.




But 30 were in critical condition after suffering direct hits, he said.

Across the city, hospital administrators called in their entire staffs within minutes of hearing of the shooting
and mass casualties. Elite neurosurgeons were mobilized. Environmental technicians were tasked with
cleaning up blood.

And the patients just kept coming — by ambulance, in the beds of pickup trucks, in the backs of SUVs.

Of those who arrived at University Medical Center, Fraser believes, doctors were unable to revive only one —
someone who had been shot in the head.

"A lot of the injuries were gunshots to the chest," Fraser said. He spoke Tuesday as a professional, matter of
fact rather than emotional. "Many did not require surgery but required chest tubes to the chest so they could
breathe better. The other patients had surgery to remove holes to their bowels and intestines."




                                                        Ex. 16
                                                       Page 232                                                    /
         Case 3:19-cv-01226-L-AHG Document 25-4 Filed 12/27/19 PageID.5012 Page 38 of 42
For hours, some patients were in danger of suffocating on their own blood. So many wounds resembled those
most often seen on battlefields that the hospital quickly contacted four Air Force trauma surgeons who
happened to be participating in a visiting-fellow program there.

"They are used to seeing those things," Fraser said.

At one point early Monday, surgeons were conducting five operations simultaneously. "They just came in by
the dozens — some of them in a bed, some on a seat — and we just tried to make room for these folks," said
Syed Saquib, who was the chief surgeon on duty.

About five miles away at Sunrise Hospital, 214 patients were treated in three hours — nearly the number
typically seen in a day.

Scott Scherr, the director of emergency medicine, got to his hospital about 30 minutes after the attack began,
breaking "every traffic law in Las Vegas" along the way.




The scene inside stunned him. He remembers blood pouring off gurneys.

"That moment was shocking, but as soon as that moment passed, I knew I had a job to do," Scherr said. He
would end up working 20 straight hours.

Hospital staffers gave each patient red or green triage tags identifying the degree of their injuries. When beds
filled up, some of the less injured sat on the floor.

Identifying the most critical wasn't always easy. Bullets can tumble as they pierce a body, meaning that even a
patient with a small hole in a shoulder could have a tear in a lung or aorta, too.

"They look okay, but they can turn in a heartbeat," said Huening, the trauma nurse.

The surgeries were back to back and seemingly endless. Anesthesiologist Dean Polce was involved in 27
operations. Twenty-six of the patients lived, he said Tuesday, breaking down as he spoke.
                                                         Ex. 16
                                                        Page 233                                               /
          Case 3:19-cv-01226-L-AHG Document 25-4 Filed 12/27/19 PageID.5013 Page 39 of 42




"I wish we could have done more," Polce said, lowering his eyes as he choked up. "Where that bullet goes in the
body is really hard to guess."

There weren't enough X-ray machines at times, given the volume. Some supplies ran low. At one point, the
emergency room ran out of chest tubes, and staff from nearby MountainView Hospital drove over with a
pickup truck full of them.

Certified nursing assistant Jacqueline Rodriguez said she can't forget one patient, clearly very scared, who
needed a chest tube inserted quickly.

"I saw the look of terror in her eyes. I said, 'Squeeze my hand, scream, do whatever you need to do. It's going to
hurt, but years later, you're going to look back at this, and you're going to be alive.' "

Sun reported from Washington. Heather Long and Lynh Bui in Las Vegas contributed to this report.


                                                   442 Comments

Tim Craig
Tim Craig is a national reporter on the America desk. He previously served as head of The Washington Post’s Afghanistan-
Pakistan bureau, based in Islamabad and Kabul. He has also reported from Iraq, the District and Baltimore. Follow 



Lena H. Sun
Lena H. Sun is a national reporter for The Washington Post covering health with a special focus on public health and
infectious disease. A longtime reporter at The Post, she has covered the Metro transit system, immigration, education and
was a Beijing bureau chief. Follow 




                                  Get one year of access for only $30.
                                                           Ex. 16
                                                          Page 234                                                          /
Case 3:19-cv-01226-L-AHG Document 25-4 Filed 12/27/19 PageID.5014 Page 40 of 42




                          EXHIBIT 17




                                     Ex. 17
                                    Page 235
               Case 3:19-cv-01226-L-AHG Document 25-4 Filed 12/27/19 PageID.5015 Page 41 of 42




                Letters

                RESEARCH LETTER                                                       was involved in 24.6% (n = 61) of incidents, and 75.4% (n = 187)
                                                                                      involved handguns (n = 154), shotguns (n = 38), and non–
                Lethality of Civilian Active Shooter Incidents                        semiautomatic rifles (n = 15). Multiple firearm types were in-
                With and Without Semiautomatic Rifles                                 volved in 60.7% (n = 37 of 61) of semiautomatic rifle incidents
                in the United States                                                  and 25.1% (n = 47) of non–semiautomatic rifle incidents.
                Semiautomatic rifles have been used in some of the largest ac-            There were 898 persons wounded and 718 killed. Active
                tive shooter incidents in US history.1 The weapons were banned        shooter incidents with vs without the presence of a semiau-
                in 1994 under the federal assault weapons ban but were rein-          tomatic rifle were associated with a higher incidence of per-
                troduced to the public marketplace in 2004.2 Currently, there         sons wounded (unadjusted mean, 5.48 vs 3.02; incidence rate
                are no comprehensive assessments of injuries from different           ratio [IRR], 1.81 [95% CI, 1.30-2.53]), killed (mean, 4.25 vs 2.49;
                types of firearms. We compared the number of persons                  IRR, 1.97 [95% CI, 1.38-2.80]), and wounded or killed (mean,
                wounded, killed, and either wounded or killed during active           9.72 vs 5.47; IRR, 1.91 [95% CI, 1.46-2.50]) (Figure). The per-
                shooter incidents with and without semiautomatic rifles.              centage of persons who died if wounded in incidents with a
                                                                                      semiautomatic rifle (43.7% [n = 259 of 593]) was similar to the
                Methods | An active shooter incident is defined by the Federal        percentage who died in incidents without a semiautomatic rifle
                Bureau of Investigation (FBI) as a situation in which an indi-        (44.9% [n = 459 of 1023]) (IRR, 0.99 [95% CI, 0.60-1.61]).
                vidual is actively engaged in killing or attempting to kill people
                in a confined or populated area.3 The FBI has tracked all ac-         Discussion | Although 44% of persons wounded in active shooter
                tive shooter incidents since 2000 and has the most compre-            incidents died of their injuries, irrespective of the type of fire-
                hensive data set available.3 We retrieved active shooter inci-        arm used, more people were wounded and killed in incidents
                dent characteristics from the publicly accessible FBI database        in which semiautomatic rifles were used compared with inci-
                through 2017 (accessed May 18, 2018).3 For each incident, we          dents involving other firearms. Semiautomatic rifles are de-
                extracted shooter age, name, year, location (city and state),         signed for easy use, can accept large magazines, and fire high-
                number of people wounded, killed, and wounded or killed,              velocity bullets, enabling active shooters to wound and kill
                place of shooting (commerce, education, government, open              more people per incident.4
                space, residences, health care, and house of worship), and type            Limitations of this study include the lack of data on spe-
                of firearms present (rifle, shotgun, handgun).                        cific injuries, demographics, and other details of the inci-
                     The FBI reports do not distinguish whether a rifle was semi-     dents. Incidents involving semiautomatic rifles may differ
                automatic; therefore, for each incident in which the FBI re-          from other incidents in ways that may partially explain the
                ported that a rifle was present, a media content analysis was         association but could not be controlled (ie, intentionality of
                performed to identify semiautomatic rifle presence. An a priori       the shooter). This lack of data highlights the need for a
                search hierarchy was established in which the primary data            national centralized database to inform the debate on an
                sources were court and police documents or statements                 assault weapons ban.
                (44.9%; 35 of 78), and secondary data sources were news ar-
                ticles. At least 3 news articles from different media outlets were
                                                                                      Figure. Unadjusted Mean Number of Victims Injured and Killed
                required to triangulate data. No discrepancies among sources
                                                                                      per Active Shooter Incident With and Without Semiautomatic Rifles
                were found. All incidents with the presence of a semiauto-
                matic rifle were classified as semiautomatic rifle incidents re-                                    14

                gardless of other firearm presence. The Las Vegas, Nevada,                                                                                             Killed
                                                                                                                    12
                shooting, which represented a statistical outlier, and the                                                                                             Wounded
                                                                                      No. of Persons per Incident




                San Bernardino, California, shooting, which had more than 1                                         10                                                 Wounded or killed
                shooter present, were excluded. Negative binomial regres-
                                                                                                                    8
                sion was used to estimate the association between presence
                of a semiautomatic rifle and the total numbers nonfatally                                           6
                wounded, killed, and either wounded or killed, and the per-
                                                                                                                    4
                centage of persons who died if wounded at the incident, con-
                trolling for the place and year of shooting and the presence of                                     2
                other firearms. Significance was set at P < .05 (2-sided). Stata
                                                                                                                    0
                version 15.1 was used for analysis.                                                                       Active Shooter Incident With    Active Shooter Incident Without
                                                                                                                         a Semiautomatic Rifle (n = 62)   a Semiautomatic Rifle (n = 187)

                Results | Of the 248 active shooter incidents, 76 involved a rifle,
                                                                                      The error bars indicate 95% CIs.
                and we identified the type in all instances. A semiautomatic rifle


        1034    JAMA September 11, 2018 Volume 320, Number 10 (Reprinted)                                                                                                          jama.com

                                                      © 2018 American MedicalEx. 17
                                                                              Association. All rights reserved.
                                                                               Page 236
Downloaded From: https://jamanetwork.com/ by a John Jay College of Criminal Justice User on 12/27/2019
             Case 3:19-cv-01226-L-AHG Document 25-4 Filed 12/27/19 PageID.5016 Page 42 of 42
                                                                                                                                                                                       Letters



                  Elzerie de Jager, MBBS(Hons)                                                          a medium dosage of aspirin (300-325 mg/d) more success-
                  Eric Goralnick, MD, MS                                                                fully reduced graft occlusion within the first year of CABG than
                  Justin C. McCarty, DO                                                                 low-dosage regimes (50-100 mg/d).4 In addition, pharmaco-
                  Zain G. Hashmi, MBBS                                                                  kinetic studies have shown that an aspirin dose of 100 mg is
                  Molly P. Jarman, PhD, MPH                                                             sufficient to suppress thromboxane synthesis in healthy con-
                  Adil H. Haider, MD, MPH                                                               trols but ineffective at suppressing platelet thromboxane for-
                                                                                                        mation in the majority of post-CABG patients.2,5 This obser-
                  Author Affiliations: Center for Surgery and Public Health (CSPH), Brigham and         vation reflects the phenomenon of platelet resistance during
                  Women’s Hospital, Boston, Massachusetts (de Jager, McCarty, Hashmi, Jarman,
                                                                                                        the post-CABG period, which is believed to be due to the ef-
                  Haider); Department of Emergency Medicine, Brigham and Women’s Hospital,
                  Boston, Massachusetts (Goralnick).                                                    fects of cardiopulmonary bypass and surgical trauma.2,5 There-
                  Accepted for Publication: July 11, 2018.                                              fore, current scientific guidelines prefer a higher aspirin dos-
                  Corresponding Author: Adil H. Haider, MD, MPH, Center for Surgery and Public          age (>100 mg/d) early after CABG to improve graft patency.2
                  Health, Brigham and Women’s Hospital, 75 Francis St, Boston, MA 02115                      In the study by Zhao and colleagues, the dosage of aspi-
                  (ahhaider@bwh.harvard.edu).                                                           rin administered in the aspirin alone group may have been sub-
                  Author Contributions: Dr Haider had full access to all of the data in the study       optimal, which could have confounded their findings by fa-
                  and takes responsibility for the integrity of the data and the accuracy of the data
                                                                                                        voring the ticagrelor plus aspirin group. Furthermore, any new
                  analysis.
                  Concept and design: De Jager, Goralnick, McCarty, Hashmi, Haider.                     therapy must be compared with the currently best available
                  Acquisition, analysis, or interpretation of data: All authors.                        therapy, which was not done in this study.2 Therefore, the gen-
                  Drafting of the manuscript: De Jager, Goralnick, McCarty, Haider.                     eralizability of these findings is of potential concern.
                  Critical revision of the manuscript for important intellectual content: De Jager,
                  Goralnick, McCarty, Hashmi, Jarman, Haider.
                  Statistical analysis: Goralnick, McCarty, Hashmi, Jarman, Haider.                     Rahman Shah, MD
                  Administrative, technical, or material support: De Jager, Goralnick,                  Kirstin Hesterberg, DO
                  McCarty, Haider.
                  Supervision: Goralnick, Haider.
                                                                                                        Author Affiliations: Division of Cardiology, University of Tennessee School of
                  Conflict of Interest Disclosures: All authors have completed and submitted the        Medicine, Memphis.
                  ICMJE Form for Disclosure of Potential Conflicts of Interest. Dr Haider reports
                                                                                                        Corresponding Author: Rahman Shah, MD, Section of Cardiovascular Medicine,
                  stock holdings and being cofounder of Patient Doctor Technologies. No other
                                                                                                        University of Tennessee School of Medicine, 1030 Jefferson Ave, Memphis, TN
                  disclosures were reported.
                                                                                                        38104 (shahcardiology@yahoo.com).
                  1. Cummings W, Jansen B. Why the AR-15 keeps appearing at America’s
                                                                                                        Conflict of Interest Disclosures: The authors have completed and submitted
                  deadliest mass shootings. USA Today. February 14, 2018. https://www.usatoday
                                                                                                        the ICMJE Form for Disclosure of Potential Conflicts of Interest and none were
                  .com/story/news/nation/2018/02/14/ar-15-mass-shootings/339519002/.
                                                                                                        reported.
                  Accessed February 23, 2018.
                                                                                                        1. Zhao Q, Zhu Y, Xu Z, et al. Effect of ticagrelor plus aspirin, ticagrelor alone,
                  2. Koper CS, Roth JA. The impact of the 1994 federal assault weapons ban on
                                                                                                        or aspirin alone on saphenous vein graft patency 1 year after coronary artery
                  gun markets: an assessment of short-term primary and secondary market
                                                                                                        bypass grafting: a randomized clinical trial. JAMA. 2018;319(16):1677-1686.
                  effects. J Quant Criminol. 2002;18(3):239-266. doi:10.1023/A:1016055919939
                                                                                                        doi:10.1001/jama.2018.3197
                  3. Federal Bureau of Investigation. Active shooter resources, Advanced Law
                                                                                                        2. Kulik A, Ruel M, Jneid H, et al. Secondary prevention after coronary artery
                  Enforcement Rapid Response Training (ALERRT) Center at Texas State
                                                                                                        bypass graft surgery: a scientific statement from the American Heart
                  University, FBI resources. 2018. https://www.fbi.gov/about/partnerships/office
                                                                                                        Association. Circulation. 2015;131(10):927-964. doi:10.1161/CIR
                  -of-partner-engagement/active-shooter-resources Accessed May 18, 2018.
                                                                                                        .0000000000000182
                  4. Coble YD, Eisenbrey AB, Estes EH, et al; Council on Scientific Affairs,
                                                                                                        3. Goldman S, Copeland J, Moritz T, et al. Improvement in early saphenous vein
                  American Medical Association. Assault weapons as a public health hazard in the
                                                                                                        graft patency after coronary artery bypass surgery with antiplatelet therapy:
                  United States. JAMA. 1992;267(22):3067-3070. doi:10.1001/jama.1992
                                                                                                        results of a Veterans Administration Cooperative Study. Circulation. 1988;77(6):
                  .03480220085033
                                                                                                        1324-1332. doi:10.1161/01.CIR.77.6.1324
                                                                                                        4. Lim E, Ali Z, Ali A, et al. Indirect comparison meta-analysis of aspirin therapy
                  COMMENT & RESPONSE                                                                    after coronary surgery. BMJ. 2003;327(7427):1309. doi:10.1136/bmj.327.7427.1309
                                                                                                        5. Zimmermann N, Kienzle P, Weber AA, et al. Aspirin resistance after coronary
                  Antiplatelet Therapy After Coronary Artery                                            artery bypass grafting. J Thorac Cardiovasc Surg. 2001;121(5):982-984. doi:10
                                                                                                        .1067/mtc.2001.111416
                  Bypass Grafting
                  To the Editor Dr Zhao and colleagues concluded that among pa-
                  tients undergoing elective coronary artery bypass graft (CABG)                        To the Editor The Different Antiplatelet Therapy Strategy After
                  surgery with saphenous vein grafting, ticagrelor plus aspirin                         Coronary Artery Bypass Graft Surgery (DACAB) trial provides
                  significantly increased graft patency after 1 year vs aspirin                         needed insight into the utility of dual antiplatelet therapy
                  alone.1 However, based on current best evidence and stan-                             (DAPT) with ticagrelor as the second agent in patients under-
                  dards of care, the aspirin dosage (100 mg/d) used in this study                       going CABG.1 The current American Heart Association and
                  for the aspirin-alone group may have been suboptimal.2                                American College of Cardiology (AHA/ACC) guideline is based
                       The largest placebo-controlled trial to date in this field was                   on limited evidence and restricted to resumption of DAPT in
                  the Veterans Administration Cooperative Study.3 The aspirin                           patients who present with acute coronary syndrome. Conse-
                  dosage in this trial was 325 mg/d. The 1-year graft occlusion                         quently, intersurgeon variability in DAPT use is high with a rela-
                  rate in the aspirin-alone group was lower than that noted by                          tively low rate of DAPT use.2
                  Zhao and colleagues (15.8% vs 23.5%). Similarly, a previous                                Several trial characteristics deserve attention in evaluat-
                  meta-analysis of 5 randomized clinical trials suggested that                          ing the clinical applicability of the findings.

                  jama.com                                                                                          (Reprinted) JAMA September 11, 2018 Volume 320, Number 10                    1035

                                                              © 2018 American MedicalEx. 17
                                                                                      Association. All rights reserved.
                                                                                              Page 237
Downloaded From: https://jamanetwork.com/ by a John Jay College of Criminal Justice User on 12/27/2019
